                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           5:15-CR-372-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
                                   )
GENESIS LEE WHITTED, JR.,          )
                                   )
     Defendant.                    )
                                    )



     This matter is before the court on defendant’s motion through

counsel for compassionate release [DE #321].         Defendant has filed

several documents in support of his motion.          The government has

responded in opposition, and this matter is ripe for adjudication.

Also before the court are two motions to seal [DE #317 and #320].

For good cause shown, the motions to seal are granted.

                               BACKGROUND

     Defendant, who is 31 years old, moves for compassionate

release based on the COVID-19 pandemic and the fact that he is

diabetic and obese.

     On October 18, 2017, petitioner was found guilty by a jury of

the following offenses: conspiracy to distribute and possess with

intent to distribute 28 grams or more of cocaine base (crack), in



       Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 1 of 7
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846 (Count

One); distribution of a quantity of cocaine base, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(C) (Counts Three, Five, Six,

Eight, and Nine); distribution of a quantity of cocaine base and

aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C)    and    2   (Count   Four);      possession    of   a     firearm   in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (Count Seven).             On March 06, 2018, petitioner

was sentenced to a total term of imprisonment of 420 months on the

eight counts. 1

      Petitioner     appealed,    [DE    #257],     and   the   Fourth    Circuit

affirmed.    [DE #268].       Petitioner filed a petition for writ of

certiorari which was denied by the Supreme Court of the United

States on December 16, 2019.           [DE #278].



                              COURT’S DISCUSSION

      On December 21, 2018, President Trump signed the First Step

Act into law.      Among the many criminal justice reforms, Congress

amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing

judge with jurisdiction to consider a defendant’s motion for

reduction    of    sentence    based    on   extraordinary      and    compelling



1
 Defendant was found not guilty on count 2 of the superseding indictment.       [DE
#260].

                                         2

        Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 2 of 7
reasons    when   the   defendant    has   exhausted    his   administrative

remedies.

    Title 18 U.S.C. § 3582(c) now provides as follows:

    (c) Modification of an imposed term of imprisonment.--
    The court may not modify a term of imprisonment once it
    has been imposed except that—

    (1) in any case--

    (A) the court, upon motion of the Director of the Bureau
    of Prisons, or upon motion of the defendant after the
    defendant has fully exhausted all administrative rights
    to appeal a failure of the Bureau of Prisons to bring a
    motion on the defendant's behalf or the lapse of 30 days
    from the receipt of such a request by the warden of the
    defendant's facility, whichever is earlier, may reduce
    the term of imprisonment (and may impose a term of
    probation or supervised release with or without
    conditions that does not exceed the unserved portion of
    the original term of imprisonment), after considering
    the factors set forth in section 3553(a) to the extent
    that they are applicable, if it finds that--

    (i)       extraordinary and compelling reasons warrant such
              a reduction; or

    (ii) the defendant is at least 70 years of age, has
         served at least 30 years in prison, pursuant to a
         sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is
         currently imprisoned, and a determination has been
         made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any
         other person or the community, as provided under
         section 3142(g);

    and that such a reduction is consistent with applicable
    policy statements issued by the Sentencing Commission;
    and

    (B) the court may modify an imposed term of imprisonment
    to the extent otherwise expressly permitted by statute


                                       3

          Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 3 of 7
     or by Rule 35 of the Federal Rules of Criminal Procedure;
     and

     18 U.S.C. § 3582.



        A defendant who seeks compassionate release under 18 U.S.C.

§ 3582(c) bears the burden of establishing that such relief is

warranted. See, e.g., United States v. Mangarella, No. 3:06-cr-

151, 2020 WL 1291835, at *2 (W.D.N.C. Mar. 16, 2020); United

States    v.   Mattingly,    No.   6:15-cr-5,   2020   WL   974874,     at   *2

(W.D.Va. Feb. 28, 2020). “Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”

28 U.S.C. § 994(t). Moreover, “a compassionate release . . . is

an extraordinary and rare event.” Mangarella, at               *2 (quoting

White v. United States, 378 F.Supp.3d 784, 787 (W.D. Mo. 2019)).

     The statute does not define what constitutes “extraordinary

and compelling reasons.” The United States Sentencing Commission

has been tasked with defining what constitutes extraordinary and

compelling reasons.        See 28 U.S.C. § 994(t) (“The Commission, in

promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of [T]itle 18,

shall    describe   what    should   be   considered    extraordinary        and

compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”).




                                      4

         Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 4 of 7
     The   Sentencing    Commission   has   defined    “extraordinary    and

compelling    reasons”   in   Application   Note   1   to   United    States

Sentencing Guidelines Section 1B1.13. These reasons include:

     (A) Medical Condition of the Defendant.


       (i)    The defendant is suffering from a terminal
              illness (i.e., a serious and advanced illness
              with an end of life trajectory). A specific
              prognosis   of   life    expectancy   (i.e.,   a
              probability of death within a specified time
              period) is not required. Examples include
              metastatic   solid-tumor   cancer,   amyotrophic
              lateral   sclerosis   (ALS),   end-stage   organ
              disease, and advanced dementia.


       (ii)      The defendant is


                 (I)     suffering from a serious physical or
                         medical condition,


                 (II)    suffering from a serious functional or
                         cognitive impairment, or


                 (III) experiencing deteriorating physical or
                       mental health because of the aging
                       process,


                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he or she is not expected to
                 recover.


     (B) Age of the Defendant. The defendant (i) is at least
        65 years old; (ii) is experiencing a serious
        deterioration in physical or mental health because
        of the aging process; and (iii) has served at least
        10 years or 75 percent of his or her term of
        imprisonment, whichever is less.

                                      5

       Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 5 of 7
     (C) Family Circumstances.
          (i)      The death or incapacitation of the caregiver
                   of the defendant’s minor child or minor
                   children.


          (ii)     The incapacitation of the defendant’s spouse
                   or registered partner when the defendant would
                   be the only available caregiver for the spouse
                   or registered partner.


     (D) Other Reasons. As determined by the Director of the
     Bureau of Prisons, there exists in the defendant’s case
     an extraordinary and compelling reason other than, or
     in   combination  with,   the   reasons  described   in
     subdivisions (A) through (C).


U.S.S.G. § 1B1.13, app. n. 1.


     Even       assuming          defendant    has       exhausted      his   administrative

remedies,       the     court,        having           carefully    considered         all    the

circumstances          in    this    matter,       finds      defendant       has   not      shown

extraordinary and compelling reasons for compassionate release.

Specifically, while the court acknowledges defendant’s underlying

conditions       and        the    threat     of       COVID-19    to   both     the    general

population       and    more       specifically          to   those     incarcerated,         this

defendant is only 31 years old and has only served a small

percentage of his very lengthy sentence.                       Currently, his projected

release     date       is     2046,     more           than   twenty     years      from      now.

Compassionate          releases       are     an       extraordinary     event,        and   this

defendant’s circumstances do not warrant such release.                              Therefore,

this matter is DENIED.

                                                   6

          Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 6 of 7
                               CONCLUSION

     For   the    foregoing     reasons,     defendant’s     motion   for

compassionate release [DE #321] is DENIED and defendant’s motions

to seal [DE #317 and #320] are GRANTED.

           1st day of December 2020.
     This ____




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




                                    7

       Case 5:15-cr-00372-H Document 326 Filed 12/02/20 Page 7 of 7
